         Case 6:20-cr-10058-JWB Document 1 Filed 09/09/20 Page 1 of 2




          UNITED STATES DISTRICT COURT
                                  District of Kansas
                                    (Wichita Docket)

UNITED STATES OF AMERICA,

                     Plaintiff,                  FILED UNDER SEAL

              v.                                Case no. 6:20-cr-10058-JWB

GAGE H. CLAUSEN,

                     Defendant.




                              INDICTMENT

THE GRAND JURY ALLEGES:

                                     COUNT ONE

                                  18 U.S.C. § 875(c)
                   (Interstate Communications with Threat to Injure)

       On or about the June 27, 2020, in the District of Kansas, the defendant,

                                  GAGE H. CLAUSEN,

knowingly and willfully did transmit in interstate and foreign commerce, a communication

via Snapchat, to S.S., an African American juvenile whose identity is known to the Grand

Jury, and the communication contained a threat to injure S.S., specifically the defendant’s

threat stated, “[“N” word] id skin you like a fucking coon. Oh shit no difference you’re a
          Case 6:20-cr-10058-JWB Document 1 Filed 09/09/20 Page 2 of 2




filthy farm animal maybe you’d be good probably just get whipped and burned run away

marks.”

      The above threat was in violation of Title 18, United States Code, § 875(c).

                                          A TRUE BILL


September 9, 2020                         s/Foreperson
DATE                                      FOREPERSON OF THE GRAND JURY



 s/Stephen R. McAllister
STEPHEN R. McALLISTER
United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Ks. S. Ct. No. 15845
stephen.mcallister@usdoj.gov



                     It is requested that the trial be held in Wichita, KS




                                              2
